Citation Nr: 1511799	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  04-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected lumbosacral strain, with traumatic changes at L4-L5, prior to August 15, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected lumbosacral strain, with traumatic changes at L4-L5, since August 15, 2005.

3.  Entitlement to an earlier effective date prior to February 25, 2011, for the award of an increased evaluation of 30 percent for major depressive disorder.

4.  Entitlement to an earlier effective date prior to April 4, 2011, for the award of an increased evaluation of 10 percent for lower left extremity sciatica associated with service-connected lumbosacral strain, with traumatic changes at L4-L5. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted an increased evaluation of 10 percent for the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, effective August 14, 2002.  

In August 2003, the RO issued a rating decision which continued the 10 percent evaluation for the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5.  Thereafter, the Board's January 2008 decision remanded the Veteran's claim for additional development.  After completing the required actions, the RO issued a September 2009 rating decision which increased the evaluation of the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, to 20 percent, effective January 27, 2009.  The Veteran continued to disagree with the staged ratings assigned to his low back disorder, and the appeal was returned to the Board for further consideration.  In January 2011, the Board issued another decision which remanded the Veteran's claim for additional development.

After the appeal was returned to the Board, the issue was recharacterized as entitlement to an increased evaluation for service-connected lumbosacral strain, with traumatic changes at L4-L5, in excess of 10 percent prior to January 27, 2009, and in excess of 20 percent from that date.  In November 2012, the Board granted an increased evaluation of 20 percent for the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, from August 15, 2005.  

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a Joint Motion for Remand (Joint Motion), remanding the case back to the Board for compliance with the Joint Motion.  Thereafter, the Board remanded the case and instructed the RO to obtain a comprehensive examination of the Veteran's thoracolumbar spine.  Upon completion of the remand directives, the case was returned to the Board.  The issue now on appeal before the Board is whether the Veteran is entitled to an increased evaluation for service-connected lumbosacral strain, with traumatic changes at L4-L5, in excess of 10 percent prior to August 15, 2005, and in excess of 20 percent thereafter.

 
FINDINGS OF FACT

1.  For the period prior to August 15, 2005, the Veteran's service-connected chronic lumbosacral strain, with traumatic changes at L4-L5, was manifested, at its worst, by stiffness, mild tenderness, pain on motion, forward flexion limited to 90 degrees, and a combined range of motion of 180 degrees.

2.  For the period since August 15, 2005, the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, was manifested, at its worst, by pain on motion, limitations of forward flexion ranging from 35 degrees to 50 degrees, and a combined range of motion of 220 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected lumbosacral strain, with traumatic changes at L4-L5, prior to August 15, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating in excess of 20 percent for service-connected lumbosacral strain, with traumatic changes at L4-L5, since August 15, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's October 2002 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The October 2002 letter also advised the Veteran of the type of information and evidence needed to establish an increased disability rating, as well an effective date for the award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further notice as to these claims is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, all identified post-service treatment records, and his social security administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In December 2002, January 2009, April 2011, and November 2014, the Veteran was afforded VA spine examinations to evaluate the severity of his service-connected lumbosacral strain, with traumatic changes at L4-L5.  Each evaluation was conducted by a VA examiner who reviewed the claims file, performed a comprehensive in-person examination of the Veteran, and assessed the severity of his service-connected low back disorder.  Therefore, the aforementioned examination reports are collectively deemed to be adequate for purposes of adjudicating the Veteran's claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Likewise, the Board finds all necessary evidentiary development has been completed with respect to the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5.  In January 2008, the Board remanded the Veteran's claim and instructed the RO to obtain a new VA examination to assess the severity of the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5.  Specifically, the VA examiner was requested to record the range of motion of the Veteran's thoracolumbar spine in degrees and indicate at what point motion of the back became painful, including with repetitive use or on flare-ups.  During the subsequent January 2009 VA examination, the Veteran reported experiencing flare-ups at a frequency of once per month, lasting a duration of three days.  The Veteran also stated that during a flare-up, he experienced a severity of pain at an 8 on a scale of 1 to 10.  The examiner did not express an opinion addressing whether there would be any additional range of motion loss on use during flare-ups.

In January 2011, the Board remanded the Veteran's claim and instructed the RO to obtain additional records as well as a medical opinion addressing whether the Veteran's lumbosacral strain caused or aggravated his lumbar disc disease, sciatica, and disc bulging.  At his April 2011 VA examination, the Veteran reported that his lower back pain was exacerbated during flare-ups.  He described the severity on average as a 7 on a scale of 1 to 10, and he stated that his lower back pain escalated to a 10 at least once or twice per month.  He described the duration of the pain as lasting anywhere from "hours to being constant."  The frequency was described as being anywhere from "daily to being constant."  However, the examiner did not express an opinion regarding whether there would be any additional range of motion loss due to flare-ups.  The examiner also did not indicate that it was not feasible to portray the functional loss during flare-ups in terms of the degree of additional range of motion loss.  

In August 2014, pursuant to the December 2013 Joint Motion, the Board remanded the Veteran's claim and instructed the RO to obtain a comprehensive examination of the Veteran's thoracolumbar spine.  The remand instructions directed the VA examiner to specify the range of motion of the Veteran's thoracolumbar spine in terms of degrees, and indicate at what point motion became painful, including after repetitive use.  The instructions also required the VA examiner to specify, in terms of degrees, the range of motion lost during any flare-ups.  If the examiner was unable to estimate the range of motion lost during flare-ups in terms of degrees, the examiner was required to offer an explanation as to why this information could not be ascertained.

The Board has reviewed the November 2014 VA examination report and finds that there has been substantial compliance with its August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions).  Specifically, the VA examiner measured the Veteran's initial range of motion and his range of motion after repetitive use.  The examiner also noted that the Veteran did not have additional limitation in range of motion after repetitive-use testing or any other functional loss and/or functional impact of the thoracolumbar spine.  Finally, the VA examiner indicated that the Veteran did not report that flare-ups impacted the function of his thoracolumbar spine.  Under these circumstances, the Board finds that the November 2014 VA examiner provided the Veteran with a comprehensive thoracolumbar spine evaluation.  The Veteran has not claimed that this examination was inadequate.  See Barr, 21 Vet. App. at 312.  When he was questioned by the November 2014 VA examiner, the Veteran did not provide any indication that he still experienced flare-ups.  Therefore, the Board finds that remanding the case for further fact-finding regarding the Veteran's previously reported flare-ups would be futile.

Having obtained all available updated medical records and having scheduled the Veteran for the examinations discussed above, the directives of the Court's December 2013 JMR and the Board's January 2008, January 2011, and August 2014 remands have been accomplished.  See Stegall, 11 Vet. App. at 271.  Moreover, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran is seeking an increased rating for his service-connected lumbosacral strain, with traumatic changes at L4-L5, which was assigned a 10 percent evaluation prior to August 15, 2005, and a 20 percent evaluation thereafter.  This disorder is evaluated under the criteria of Diagnostic Code 5237, for lumbosacral strain, which applies the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the General Rating Formula, the criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. See 38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2014).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

For the reasons discussed below, the Board finds that the Veteran's symptomatology and disability picture is appropriately compensated by a 10 percent evaluation prior to August 15, 2005, and a 20 percent evaluation since August 15, 2005.  Moreover, the Board finds that evaluations in excess of those already assigned are not warranted for either rating period on appeal.

A.  Prior to August 15, 2005

The Veteran is seeking an evaluation in excess of 10 percent for his service-connected lumbosacral strain, with traumatic changes at L4-L5, prior to August 15, 2005.

Private treatment records beginning in February 1998 revealed that the Veteran was pursuing a workers compensation claim for back injuries suffered at the Post Office in November 1996 and February 1998.  As of August 2001, the beginning of the period under appellate review, the Veteran was diagnosed with chronic recurring low back syndrome.  The Veteran was sometimes recommended for light duty and sometimes recommended as fit for full duty.  By January 2002 the Veteran was working full-time but complaining of some discomfort; his primary physician,       C. G., M.D., provided an assessment of "chronic low back syndrome" and recommended the Veteran continue full duty at work but return to clinic if problems occurred.

VA treatment notes dated in February 2002 showed that the Veteran presented as a new patient.  He reported a history of back problems including pain.  Clinical examination was negative for straight leg raise or cross-leg raise and was also negative for paraspinous process tenderness.  The clinical impression was chronic low back pain, and "chronic low back pain" was entered onto the Veteran's active problems effective the date of the visit described.  A VA treatment note later in February 2002 shows the Veteran was taking ibuprofen as necessary for back pain and another medication as needed for back spasm.  

Private treatment notes from Dr. G. showed that the Veteran complained of back pain in March 2002.  A clinical impression of resolving thoracic and lumbar strain and sprain was provided and the Veteran was placed on light duty for two weeks.  By May 2002, the Veteran had returned to full duty with only mild back pain causing minimal problems.  There was a similar notation in June 2002.  In August 2002, the Veteran had only minimal complaints of intermittent back and leg pain and Dr. G. stated that the Veteran had achieved maximum medical improvement and no further treatment was recommended.
   
In August 2002, the Veteran also reported to the VA clinic that his back pain was improved with medication.  He also endorsed aching back pain with stiffness that was worse in the morning and he denied numbness or tingling in the extremities and denied incontinence.  Examination showed no paraspinous tenderness and negative straight leg raise.

The Veteran presented to Dr. G. in October 2002 with complaints of increased back and right leg pain.  Examination showed limitation of lumbar movement due to pain but no spasm or deformity.  Dr. G. prescribed a medication and released the Veteran to full duty.  The clinical impression was chronic lumbar disc disease with back pain.

In December 2002, the Veteran was afforded a VA spine examination.  This examination was performed by a VA examiner who reviewed the claims file and the VA treatment records.  The Veteran complained of low back pain 15 days out of 30, characterized as 5/10 in severity.  The Veteran also endorsed stiffness, fatigability and lack of endurance of the lumbar spine although he denied weakness.  He also reported intermittent numbness and tingling in both lower extremities.  He endorsed flare-ups 8-10 times per month and 8/10 in severity, each lasting 2-3 days and during which he would be rendered unable to lift, bend or squat.  The Veteran denied the use of crutches, braces, canes, or other devices.  He also denied having had any back surgery.  The Veteran reported current occupation as mail handler and inability to fully perform work requirements due to inability to lift mail sacks during flare-ups.  In particular, he stated he had missed 30 to 45 days of work that year due to low back pain and had been suspended from work 5 to 7 days due to sick days from low back pain.  In terms of daily activities, his back pain rendered him unable to jog and limited his ability to do household chores.  Physical examination showed no evidence of muscle spasm, weakness or tenderness of the spine although there was evidence of painful motion.  There were no postural abnormalities or fixed deformities, and the musculature of the back was symmetrical and well-developed.  Deep tendon reflexes were 2+ bilaterally and strength was 5/5.  Straight leg raises were positive at 50 degrees.  Range of motion testing revealed forward flexion limited to 90 degrees and a combined range of motion of 180 degrees.  The examiner noted that an X-ray in August 2002 had shown narrowed discs at L3-4 with possible minimal narrowing at L5-S1; he also noted that VA magnetic resonance imaging (MRI) testing in November 2002 had shown minimal local spondylosis at L3-4 with no indication of spinal canal stenosis or herniated disc.  

Private treatment records from March 2003 showed additional treatment with Dr. G.  The Veteran complained of weakness and tingling in the legs.  Examination showed that the Veteran was able to walk slowly but without a limp and he was able to stand on heels and toes without difficulty.  Dr. G. noted that the Veteran's lumbar movements were somewhat limited by pain, but there was no spasm or deformity.  Dr. G. also indicated the Veteran should be excused from work that day but could return to full duties the next day.

In September 2003 the Veteran complained to Dr. G. about increased back and leg problems over the past five days, stating he had been unable to work during the weekend or on the day of examination.  He denied numbness, tingling or weakness.  Examination showed limited lumbar movement due to pain and mild tenderness; examination was otherwise normal.  Dr. G. cleared the Veteran to return to work within the next two days.

During a VA psychology consult in January 2004, the Veteran reported that his pain medication for his back disability was presenting problems at work because he was occasionally unable to operate the forklift due to drowsiness.  He also reported that he had previously switched duties with other employees when necessary, but that his supervisor was now insisting that the Veteran would not be accommodated unless he showed a medical certificate for light duty status.

The Veteran presented to Dr. G. in February 2004 complaining of increased back and leg pain since the previous week.  Examination showed some limited lumbar movement due to pain but was otherwise unremarkable.  Dr. G. advised that the Veteran be assigned to light duty for two weeks.

In June 2004, the Veteran presented to Dr. G. with complaints of increased neck and back pain as well as a new injury at work in which he had hurt his wrist.  Examination showed limited cervical and lumbar motion due to pain and mild tenderness without spasm.  There was no neurological deficit in the extremities.  The impression was cervical and lumbar sprain and strain, and the Veteran was released to light duty.  

In July 2004, the Veteran presented to Dr. G. and reported good improvement, and he was released to full duty status.  He also presented to the VA clinic in with complaints of worsened low back pain, now 4/10 in severity.  

In October 2004, the Veteran complained to Dr. G. that he was experiencing increased back pain and that he was unable to work that day.  The pain was entirely in the back, with no nerve root symptoms.  Examination showed low back pain and tenderness without spasm or sciatic nerve tenderness.  The Veteran was cleared to work the following day.
 
The Veteran presented to Dr. G. in February 2005 with complaints of increased low back pain for the past three days, with numbness in the legs when sitting.  He denied leg pain but endorsed numbness in the bilateral hamstrings and calves and weakness in the bilateral legs.  Examination showed reduced range of motion in flexion and extension.   The Veteran had a slight limp to the right but could toe-walk, heel-walk and squat.  Straight leg raise testing was positive on the left.  Reflexes were 2+, sensory examination was within normal limits and motor examination was 5/5.  The clinical impression was lumbar strain and sprain.  The Veteran was returned to full duty.

In June 2005, the Veteran reported to Dr. G. that his low back pain had flared a week before and he had not worked since then.  Examination showed limited range of motion but no spasm or tenderness.  The Veteran did not limp and could heel-walk, toe-walk and squat.  Straight leg raise testing was negative.  Reflexes were 2+, motor strength was 5/5 and sensory was within normal limits.  The recommendation was that the Veteran could return to work in four days.

Finally, a July 2005 physician's progress report to the Veteran's employer revealed that the Veteran was doing much better, with no further numbness in the right leg and minimal discomfort in the lower back.  Examination showed much improved range of motion without localized tenderness.  Straight leg raise testing was negative bilaterally and there were no paresthesia.  The assessment was status post right lumbar strain with radiculopathy, much improved.  The Veteran was cleared to return to work the next day.

Based on a longitudinal review of the record, the Board finds that the Veteran's lumbosacral strain, with traumatic changes at L4-L5, is adequately compensated by the assigned 10 percent evaluation, prior to August 15, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A higher evaluation for this appeal period is not warranted as there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was no evidence of muscle spasm or guarding severe enough to result in abnormal spinal contour.  Id.  The Board further finds that separate ratings are not warranted for neurological impairment associated with the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, because the Veteran's VA spine examinations, VA treatment records, and private treatment records during this period are silent as to any neurological impairment. 

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  While pain on movement was indicated, the December 2002 VA examiner found no evidence of muscle spasm, weakness, or tenderness of the spine.  The December 2002 VA examiner also found no postural abnormalities or fixed deformities, and the examiner noted that musculature of the back was symmetrical and well-developed.  The examiner also noted deep tendon reflexes were 2+ bilaterally and strength was 5/5.  Moreover, disability ratings are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a rating in excess of 10 percent is not warranted for additional functional loss during this period.  

The Board has also considered whether the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, warrants a higher disability evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, the evidence of record during this period is negative for any findings of   intervertebral disc syndrome of the thoracolumbar spine, with incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, the currently assigned 10 percent evaluation under the General Rating Formula represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for additional staged ratings prior to August 15, 2005.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Since August 15, 2005

The Veteran is seeking an evaluation in excess of 20 percent for his service-connected lumbosacral strain, with traumatic changes at L4-L5, since August 15, 2005.

An August 16, 2005, private progress report established that the Veteran's pain had flared up again, although without radiation into the legs.  Physical examination showed tenderness to palpation and forward flexion limited to 60 degrees.  Deep tendon reflexes were 2+; straight leg raise testing was negative on the left but positive on the right.  No paresthesia was noted.  

Another private treatment note dated August 31, 2005, indicated that the Veteran had been on modified duty and was finding it difficult to reach forward into bins to retrieve mail.  Examination showed some tenderness over the paraspinal muscles.  Forward flexion was now limited to 35 degrees. There was some weakness of the right hip flexors and right knee extensors, but reflexes were 2+ bilaterally.

A September 2005 private progress report stated that the Veteran had made minimal improvement with physical therapy and continued to require medication on a regular basis.  The Veteran was currently on a modified duty regimen.  Pain seemed to be spreading across the lower back to the left side, without abatement.  The pain had been present for three months, and herniated nucleus pulposus was suspected.  The Veteran continued to have limited motion in all directions, although degrees of motion were not recorded.  Straight leg raise testing was positive bilaterally.  Deep tendon reflexes were 2+ and equal, but there was decreased strength in the right hip flexors and right knee extensors.   

A September 2005 MRI of the lumbar spine showed an impression of mild degenerative changes, most pronounced at L2-3 and L3-4 with no findings for disc herniation, spinal stenosis or significant foraminal  narrowing.  A subsequent September 2005 private progress report indicated that the MRI had shown no significant degenerative changes in the back and no disc rupture; there were mild degenerative changes only.  However, the Veteran was "stiff as a board."  The examiner stated the Veteran made "pitiful" effort to lift against force even though he had very good muscle tone without atrophy.  The examiner stated an electromyography (EMG) would be performed, and if it was normal there would be no significant demonstrated problem with the back.  The Veteran had complained of symptoms for three months but had made very little effort to get better.  The examiner declined to provide more prescription-strength pain medication but the Veteran was continued on modified duty.    

The Veteran was also provided a private physical therapy evaluation in September 2005.   At that time, he complained of lumbar pain associated with a workplace injury in June 2005 with consequent intermittent pain.  He also endorsed intermittent numbness and tingling in the bilateral lower extremities.  He complained that back pain disturbed his sleep at night.  He rated the pain as 4-5/10 usually and 10/10 at its worst.  The Veteran's posture was unremarkable but his range of motion was limited due to pain (degrees of motion were not recorded).  Straight leg raise testing was positive for lumbar pain.  The clinical diagnosis was right lumbar strain with radiculopathy.  The Veteran was discharged from physical therapy after three weeks with no significant improvement.
An October 2005 private progress report showed the Veteran continued to complain of a lot of back pain and difficulty sleeping.  He also complained of frequent urination and contended in that regard that he had recently had a prostate examination that was normal.  Examination again showed discomfort, spasm and tightness of the muscles.  Voluntary forward flexion was only to 40 degrees.  Straight leg raise testing was positive bilaterally.  Deep tendon reflexes were 2+ and equal.  The Veteran received a trigger-point injection.

The Veteran underwent electromyography/nerve conduction study (EMG/NCS) of the bilateral lower extremities at a private medical clinic in October 2005.  The Veteran complained of sharp pain starting in the lower back and radiating down both legs to the soles of the feet, as well as numbness and tingling in the legs.  However, physical examination showed normal sensation in the lower limbs and normal reflexes; motor testing was limited due to back pain.  EMG/NCS study was completely normal.  The conclusion was no electrodiagnostic evidence of radiculopathy, myopathy or neuropathy of the tested lower limbs.

An October 2005 private progress report immediately after the EMG/NCS noted that the EMG/NCV had been normal.  The Veteran complained of a smoldering-type pain for more than 3 months, and the examiner suspected a non-musculoskeletal cause such as cancer or a visceral organ problem.  The Veteran continued to show stiffness on examination, with forward flexion only to about 40 degrees.  Neurologic examination was essentially normal.  The examiner directed that a bone scan be performed to rule out a possible occult fracture.

Thereafter, the Veteran underwent bone imaging in October 2005, having reported back pain for three months following a lifting injury.  The impression was negative examination, with the uptake in the spine especially noted as apparently normal.

A November 2005 private progress report stated the Veteran's pain had improved somewhat.  The assessment was right lumbar strain with entirely negative workup.  The examiner stated the Veteran would be referred to an orthopedic spine surgeon to see if the clinicians had missed something.  The Veteran was continued on modified duty.
A November 2005 Physician Activity Status Report prepared for the Veteran's employer by a private medical center stated the Veteran was cleared to return to work with restrictions that included no repetitive lifting over 30 pounds, no bending more than 2 times per hour, and no pushing or pulling over 30 pounds of force. 

Treatment records from Dr. G. during the period November 2005 to October 2007 showed continued complaints of back pain attributed to lumbar disc disease, straight leg raise testing was negative, reflexes were 2+, and normal and sensory was within normal limits.  There were occasional notations of limping gait alternating with notations of normal gait.  The Veteran's work status varied between no work, light work and full work.

An MRI of the lumbar spine taken in May 2006 showed an impression of mild degenerative changes L2-5 with mild foraminal stenosis more prominent at L3-4 on the right and L4-5 on the left.

In May 2006, the Veteran presented to the VA clinic and complained of increased back pain with radiation down both legs.  Pain was associated with prolonged sitting or standing.  The Veteran denied incontinence.  Examination showed positive paraspinous process tenderness but straight leg raise testing was negative.  Radiography showed narrowing of the lowest four disc spaces and mild spurring of the lowest three bodies, with no acute findings or significant interval changes.  The clinical impression was low back pain.
  
The Veteran had a neurosurgical consult with M.R., M.D., in July 2006.  The Veteran attributed his back problems to a workplace injury in March 2006, and reported he had not worked since that accident.   Examination showed limitation of flexion although range of motion in degrees was not recorded.  Straight leg raise testing was positive bilaterally.  Dr. R. reviewed the May 2006 MRI and indicated that it showed a herniated nucleus pulposus at L4-5 with foraminal stenosis.  Dr. R. recommended surgery.  

Thereafter, the Veteran visited Dr. R. again in August 2006, September 2006, March 2007, June 2007, October 2007 and December 2007.  Dr. R. documented complaints of increasingly severe back pain, characterized as "excruciating" in December 2007.  Dr. R. recorded limitation of motion, but range of motion in degrees was not noted.  Straight leg raise testing was positive throughout the period, with weakness in the bilateral lower extremities.

A November 2007 letter from the Department of Personnel Management (OPM) stated the Veteran had been found to be disabled from his position as a mail handler equipment operator due to major depression and lumbar strain.  

In January 2008, the Veteran underwent an SSA disability evaluation.  The SSA examiner noted the Veteran asserted having developed pain in his back while working 8 to 10 years previously.  The Veteran complained of pain of 6/10 severity radiating down the left leg to the toes, with some paresthesia and increased with coughing or sneezing.  There were no bowel or bladder symptoms.  The Veteran reported he could only walk or stand 15 minutes.  He last worked in 2007, having been at that job since 1998.  The Veteran stated he could perform self-care tasks unassisted, but slowly; he also indicated that he could not do yard work or drive for a long period.  On examination the Veteran was observed to have no difficulty rising from the sitting to the standing position or rising from the supine to the sitting position but he did have trouble bending or squatting.  He was observed walking with a cane without orthosis and was able to toe-, heel- and tandem-walk.  Range of motion of the lumbar spine showed forward flexion to 35 degrees.  Rotation was not recorded so combined range of motion was not available.  Straight leg raise testing was positive.  There were no neurological deficits in the lower extremities, and strength was 5/5.  X-rays showed some evidence of degenerative changes at L4-5 with spurring, spurring at L3-4 and slight narrowing at L5-S1.  The examiner's impression was chronic low back pain with radiculopathy.  The SSA examiner stated the Veteran should be able to perform in a sedentary activity range with limited lifting and no prolonged sitting, standing or walking.  Thereafter, a decision by SSA awarded disability benefits effective from November 2007 due to discogenic/degenerative disorder of the back (primary diagnosis) and osteoporosis (secondary diagnosis).      

In January 2009, a VA spine examination was conducted.  The claims file and pertinent evidence was reviewed by the VA examiner.  The examiner noted the Veteran's complaints of intermittent back pain, aching, and subjective swelling of his knees once every six months.  The Veteran reported that his back pain did not limit his daily activities except for bathing/showering.  The examiner found normal curvature of the thoracolumbar spine, erect posture, paraspinous tenderness in the lumbar region, bilaterally, and left paraspinous lumbar spasm palpable.  Range of motion testing revealed forward flexion from 0 to 40 degrees, extension from 0 to 20 degrees, right side bending from 0 to 19 degrees, left side bending from 0 to 14 degrees, left lateral rotation from 0 to 48 degrees, and right lateral rotation from 0 to 33 degrees.  The Veteran complained of pain throughout all ranges of motion.  Repetitive motion was tested and revealed forward flexion from 0 to 45 degrees, extension from 0 to 20 degrees, right side bending from 0 to 13 degrees, left side bending from 0 to 20 degrees, left lateral rotation from 0 to 40 degrees, and right lateral rotation from 0 to 34 degrees.  The examiner noted that the Veteran was additionally limited by pain during repetitive range of motion testing.  Nevertheless, the examiner noted that there was no evidence of additional limitation due to incorrdination, weakness, or fatiguability.  The examiner noted that the evidence of pain included moaning, grunting, and facial grimacing.  The examiner indicated that recent magnetic resonance imaging (MRI) testing, when compared to a prior MRI taken in May 2006, revealed no significant interval change, with mild multilevel degenerative spondylosis, worse at L4-L5 with mild neuroforaminal narrowing.  Based on these findings, the examiner provided a diagnosis of mild multilevel degenerative disc disease of the lumbar spine, worse at L4-L5, with mild neuroforaminal narrowing, disc bulging, and facet arthopathy at L5-S1.

The Veteran presented to the VA Clinic in March 2009 and complained of increased low back pain radiating down both legs.  The Veteran stated his private physician had recommended surgery and the Veteran now wanted a second opinion.  Examination showed paraspinous muscle spasms in the bilateral lumbar area.  The clinician prescribed an oral pain medication and indicated evaluation for a transcutaneous electronic nerve stimulation (TENS) unit.

In April 2009, the Veteran had a VA neurosurgery consult in which he complained of back pain down the bilateral legs to the toes, aggravated by everything and alleviated by nothing.  Examination showed strength 5/5 with no deficits in sensory or reflexes.  The clinician reviewed the most recent MRI in February 2009, cited above, and stated that Veteran had arthritic changes but nothing that would warrant surgery.  The neurosurgeon recommended the Veteran once again try physical therapy.

VA physical therapy records from March 2009 through August 2009 indicated that the Veteran was issued a TENS unit but reported no relief through therapy.

In August 2009, the Veteran had a VA neurosurgery consult in which he complained of having had no relieve by physical therapy.  Clinical examination showed gait to be normal with cane and strength 5/5 in the lower extremities, but ROM of the spine was reduced.  The MRI was reviewed again and found to show some degenerative/arthritic changes but no pressure on the spinal cord or nerve roots.  The neurosurgeon explained to the Veteran that surgery was not indicated and that he should continue physical therapy.

VA physical therapy records from August 2009 through December 2009 showed that the Veteran continued to get no relief from back pain by the TENS unit, but received some relief by cortisone injections.

The Veteran presented to the VA clinic in March 2010 and complained of continued chronic low back pain, currently 5/10 in severity.  Examination showed the back to be non-tender but ROM was limited due to pain.  Neurological examination was grossly intact.  

In April 2011, the Veteran underwent another VA spine examination, performed by the same physician who had performed the January 2009 VA examination.  The examiner reviewed the claims file and the medical record.  The Veteran reported having had steroid injections by his private provider since 2009 but without long-term benefit.  The Veteran complained of chronic constant back pain of 7/10 severity, flaring to 10/10 severity at least once or twice per month.  Narcotic-strength pain medication provided only minimal relief.  The Veteran reported only having had physician-prescribed bed rest on one occasion, which was in 2009 for a two-day period.  Physical examination showed that the Veteran was able to walk with a slow, antalgic gait using a cane.  The examiner noted that his posture was erect and that the Veteran made all movements accompanied by moans, grunts and grimaces.  The examiner noted that the Veteran's thoracolumbar spine had normal curvature and that there was lumbar paraspinous tenderness to deep palpation.  Range of motion included forward flexion limited to 35 degrees and a combined range of motion of 220 degrees.  Repetitive motion increased flexion to 50 degrees but overall there was a loss of 21 degrees in combined range of motion after repetitive motion due to pain; there was no additional impairment due to weakness, fatigability or incoordination.  Neurological examination showed sensation intact to pinprick, strength 5/5, and cranial nerves grossly intact.  Straight leg raise testing was positive.  The Veteran could not perform toe-walk or heel-walk and he was able to tandem-walk only with difficulty.  Deep tendon reflexes were 1+ in the lower extremities.  The examiner reviewed the 2009 MRI report and provided diagnoses of recurrent lumbosacral strain, with traumatic changes at L4-5, and mild multilevel degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's disability rendered him unemployable, in that he was incapable of physical labor and unsuited for a desk job.  The examiner also stated an opinion that the Veteran's service-connected lumbosacral strain had probably caused his degenerative disc disease, sciatica and disc bulging.  

At his November 2014 VA thoracolumbar spine examination, the Veteran reported experiencing chronic aching pain in his lower back and legs.  After reviewing the claims file and evaluating the Veteran, the VA examiner provided a diagnosis of thoracolumbar spine degenerative disc disease.  The examiner found forward flexion limited to 50 degrees, with no objective evidence of painful motion.  However, the examiner indicated that the flexion measurement would have to be discounted because he observed the Veteran flex to 80 degrees getting out of a chair and then not flex beyond 50 degrees during the examination.  This caused the examiner to question the severity of the Veteran's symptoms and the examiner indicated that some of the Veteran's comfort may be somatic.  The November 2014 examiner also measured extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation and found that all ranges of motion were limited to 30 degrees or greater with no objective painful motion.  Measurements taken after repetitive-use testing remained the same for all ranges of motion.  The examiner found no additional limitation in range of motion after repetitive-use testing and no functional loss or functional impact of the thoracolumbar spine.  The examiner found no evidence of localized tenderness or pain to palpation for joints and/or soft tissue of the Veteran's low back.  Moreover, the examiner found no evidence of muscle spasm or guarding of the spine resulting in an abnormal spinal contour.  The examiner found normal muscle strength in all categories, no muscle atrophy, normal knee and ankle reflexes, normal sensory testing, no radiculopathy, no ankylosis of the spine, no intervertebral disc syndrome, and no other neurologic abnormalities.  The examiner noted that the Veteran used a brace for his back and a walker/cane for his knees on a regular basis.  However, the examiner also noted that a recent MRI test showed no neural involvement or mechanical reason for radiculopathy.  The examiner noted that this caused the examiner to question the severity of the Veteran's back pain.  The examiner also indicated that the Veteran's thoracolumbar spine disorder did not impact his ability to work.

Based on a longitudinal review of the record, the Board finds that the Veteran's lumbosacral strain, with traumatic changes at L4-L5, is adequately compensated by the assigned 20 percent evaluation, since August 15, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A higher evaluation for this rating period is not warranted as there is no evidence demonstrating that forward flexion of the thoracolumbar spine is limited to 30 degrees or less and there is no favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Id.  The Board further finds that separate ratings are not warranted for neurological impairment associated with the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5.  Specifically, the Veteran's VA spine examinations, VA treatment records, and private treatment records during this period were silent as to any neurological impairment. 

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  While pain on movement was indicated, the January 2009 and April 2011 VA examiners found that there was no evidence of additional limitation due to incoordination, weakness, or fatigability.  Likewise, the November 2014 VA examiner found no additional limitation in range of motion after repetitive-use testing, no functional loss or functional impact of the thoracolumbar spine, no evidence of muscle spasm or guarding of the spine resulting in an abnormal spinal contour, no muscle atrophy, no radiculopathy, no ankylosis, and no other neurologic abnormalities.  The November 2014 VA examiner indicated that the Veteran did not report experiencing any flare-ups.  Moreover, the November 2014 VA examiner found normal knee and ankle reflexes, normal sensory testing, and normal muscle strength in all categories.  Finally, disability ratings are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a rating in excess of 20 percent is not warranted for additional functional loss due to pain or weakness.  

The Board has also considered whether the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, warrants a higher disability evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.  However, evaluation under this formula is not for application because the April 2011 and November 2014 VA examiners found no evidence of intervertebral disc syndrome of the thoracolumbar spine, with incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, the currently assigned 20 percent evaluation under the General Rating Formula represents the greatest degree of impairment shown throughout the rating period since August 15, 2005, and there is no basis for additional staged ratings during that period.  See Hart, 21 Vet. App. at 507.

C.  Other Considerations

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render inadequate the assigned ratings for his service-connected cervical spine disorder.  38 C.F.R. § 3.321(b) (2014).  The Veteran's disorder is evaluated under the diagnostic criteria of the General Rating Formula, and the Board finds that this rating criteria specifically contemplates the level of occupational and social impairment caused by this disorder.  38 C.F.R. § 4.71a.  Prior to August 15, 2005, the Veteran's lumbosacral strain, with traumatic changes at L4-L5, was manifested by stiffness, mild tenderness, pain on motion, forward flexion limited to 90 degrees, and a combined range of motion of 180 degrees.  Since August 15, 2005, his low back disorder was manifested by pain on motion, limitations of forward flexion ranging from 35 degrees to 50 degrees, and a combined range of motion of 220 degrees.  It has never been manifested muscle atrophy, muscle spasms, guarding, radiculopathy, ankyloses of the spine, neurologic abnormalities, or intervertebral disc syndrome with incapacitating episodes.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected low back disorder symptomatology and treatment is more than adequately represented by the disability picture represented by the rating assigned.  Ratings in excess of 10 percent prior to August 15, 2005, and in excess of 20 percent since August 15, 2005, are provided for certain manifestations of the Veteran's service-connected lumbosacral strain, with traumatic changes as L4-L5, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected disability level and symptomatology and, therefore, the schedular evaluations assigned are adequate and no referral for extraschdular consideration is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbosacral strain, with traumatic changes at L4-L5, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected low back disorder varied to such an extent that a rating greater or lesser than 10 percent prior to August 15, 2005, and 20 percent since August 15, 2005, would be warranted.  See Hart, 21 Vet. App. at 507.  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against an evaluation of the Veteran's lumbosacral strain, with traumatic changes at L4-L5, in excess of 10 percent prior to August 15, 2005, and in excess of 20 percent since August 15, 2005.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An evaluation in excess of 10 percent for service-connected lumbosacral strain, with traumatic changes at L4-L5, prior to August 15, 2005, is denied.

An evaluation in excess of 20 percent for service-connected lumbosacral strain, with traumatic changes at L4-L5, since August 15, 2005, is denied.


REMAND

In an August 2012 rating decision, the RO granted the Veteran's claim of entitlement to service connection for major depressive disorder and assigned a 30 percent evaluation, effective February 25, 2011.  The RO also granted service connection for lower left extremity sciatica associated with service-connected lumbosacral strain, with traumatic changes at L4-L5, and assigned a 10 percent evaluation, effective April 4, 2011.  In August 2013, the Veteran filed a notice of disagreement contesting the effective date of each award.  

As the RO has not yet provided the Veteran with a statement of the case addressing these claims, the Board must remand them to the RO for the issuance of a statement of the case and to provide the Veteran an opportunity to perfect an appeal regarding these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights regarding the issues of (1) entitlement to an earlier effective date prior to February 25, 2011, for the award of an increased evaluation of 30 percent for major depressive disorder, and (2) entitlement to an earlier effective date prior to April 4, 2011, for the award of an increased evaluation of 10 percent for lower left extremity sciatica associated with service-connected lumbosacral strain, with traumatic changes at L4-L5.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  

The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


